          Case 1:20-cr-00317-LTS Document 30
                                          31 Filed 01/05/21
                                                   01/07/21 Page 1 of 1
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                       January 5, 2021

By ECF

The Honorable Laura Taylor Swain
United States District Judge
                                                                   MEMO ENDORSED
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

   Re:     United States v. James Mayo, 20 CR 317 (LTS)

Dear Judge Swain,

        On behalf of the parties, the Government respectfully writes to advise the Court that
counsel to the defendant, Christopher Flood, Esq., has confirmed to the Government that a conflict
of interest, which he believes is not waivable, has materialized for the Federal Defenders of New
York in its representation of the defendant, which requires his relief as counsel. For this reason,
the parties respectfully request to appear before the Court at the earliest opportunity for the Court
to address this conflict of interest and appoint substitute counsel, as appropriate.

                                                Respectfully submitted,
 The Court will request remote
 hearing facilities for January                 AUDREY STRAUSS
 22, 2021, at 9:00 a.m. DE#30                   Acting United States Attorney
 resolved.
 SO ORDERED.
 1/7/2021
 /s/ Laura Taylor Swain, USDJ             By:
                                                Thomas John Wright
                                                Assistant United States Attorney
                                                (212) 637-2295

cc: Christopher Flood (Counsel to Defendant James Mayo) (by ECF)
